PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/917,989
Filing Date: 10 Mar 2016
Appellant(s): Imaoka et al.



__________________
Lauren E. Burrow
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed 21 June 2021 appealing from the Office Action mailed 09 February 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated 09 February 2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appeal claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-9, 11-13, 22-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Otaka et al. (US 2006/0128857 A1; “Otaka”) (previously cited).
Regarding claims 1, 3, 22-29, and 31, Otaka discloses an epihalohydrin vulcanized rubber composition excellent in heat resistance, vulcanization rate, and store stability [Abstract]. The rubber composition comprises an epichlorohydrin polymer, a triazine type vulcanizing agent, an acid acceptor that is a metal compound such as, inter alia, magnesium carbonate, and a polyhydric alcohol [0021, 0027, 0028, 0036, and 0042]. The Examiner notes that vulcanize and crosslink are synonymous terms in the art. The epichlorohydrin polymer is, inter alia, epichlorohydrin homopolymer, epichlorohydrin-ethylene oxide copolymer, epichlorohydrin-propylene oxide copolymer or epichlorohydrin-ethylene oxide-allyl glycidyl ether terpolymer [0021]. The triazine type vulcanizing agent is a mercaptotriazine, including, inter alia, 2,4,6-trimercapto-1,3,5-triazine or 2-anilino-4,6-dimercaptotriazine [0037]. The polyhydric alcohol is, inter alia
The amount of vulcanizing agent (triazine-type) present in the composition is from 0.1 to 10 parts by weight based on 100 parts by weight of the epichlorohydrin [0038], of which overlaps and therefore renders prima facie obvious the claimed ranges of 0.5 to 5 parts by weight (claim 1), 0.5 to 3 parts by weight (claim 23), 0.5 to 2 parts by weight (claims 24 and 29) (see MPEP 2144.05). The amount of acid acceptor (magnesium carbonate) present in the composition is from 0.2 to 50 parts by weight based on 100 parts by weight of the epichlorohydrin [0035], of which overlaps and therefore renders prima facie obvious the claimed ranges of 1 to 20 parts by weight (claim 1), 1 to 10 parts by weight (claims 25 and 29) (see MPEP 2144.05). The polyhydric alcohol is present in the composition in an amount of 0.1 to 5 parts by weight based on 100 parts by weight of the epichlorohydrin [0044], of which is within the claimed range of 0.1 to 10 parts by weight (claim 1), and overlaps and therefore renders obvious the claimed range(s) of 0.1 to 3 parts by weight (claims 28 and 29). The polyhydric alcohol being glycerol reads on the limitations of claim 22. The triazine crosslinking agent being 2,4,6-trimercapto-1,3,5-triazine reads on the limitations of claim 26. The polyhydric alcohol being pentaerythritol reads on the limitations of claims 27, 29, and 31.
Given that the vulcanized rubber composition of Otaka, set forth above, is identical to the present claimed and disclosed crosslinking composition in terms of the species and proportions of each of the components in the composition, in the absence of objective evidence to the contrary, there is a reasonable expectation that the vulcanized rubber of Otaka would inherently exhibit the claimed change ratio between minimum Moony viscosities after storage for 3 days of less than 20%. The Examiner prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01(I and II)). 
Regarding claims 7 and 8, Otaka discloses that vulcanization retarders are used, such as, inter alia, N-cyclohexane thiophthalimide [0045]. 
Regarding claim 9, Otaka discloses that the vulcanization retarder is present in the composition in an amount of 0.1 to 5 parts by weight based on 100 parts by weight of the epichlorohydrin [0046].
Regarding claim 11, Otaka discloses that the method of vulcanization molding for producing the vulcanized rubber is, inter alia, heat molding using steam [0049].
Regarding claims 12 and 13, Otaka discloses that vulcanized products obtained from the composition can be used as rubber materials for multilayer fuel hoses, multilayer air hoses, tubes, belts, diaphragms and seals [0017].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Otaka as applied to claim 1 above, and further in view of Tsujimura et al. (US 6,500,884; “Tsujimura”) (previously cited).
Regarding claim 21
Otaka is silent regarding the polyhydric alcohol component being a glycol selected from the group consisting of ethylene glycol, diethylene glycol, triethylene glycol, and polyethylene glycol. 
Tsujimura discloses a vulcanizing composition comprising a chlorine-containing polymer, a vulcanizing agent, an optional vulcanizing accelerator, and a zeolite compound [Abstract; col 2, lines 44-49], suitable for use in forming hoses or layers therefor [col 10, lines 38-51]. The chlorine-containing polymer is, inter alia, an epichlorohydrin polymer, including homopolymer and copolymers thereof, such as copolymers with epoxides like ethylene oxide, propylene oxide, or allyl glycidyl ether [col 3, lines 40-59]. The zeolite acts as an acid receiving agent [col 4, lines 18-22], i.e., an acid acceptor. The vulcanizing agent is, inter alia, a mercaptotriazine compound [col 4, lines 58-61], such as 2,4,6-trimercapto-1,3,5-triazine [col 5, lines 14 and 15]. The vulcanization accelerator comprises organic and inorganic accelerators, wherein the inorganic accelerator can be, inter alia, oxides, hydroxides, and carbonates [col 8, lines 45-63]. Tsujimura teaches that a polyvalent hydroxyl compound can be added to the vulcanizing composition in order to adjust the vulcanization speed. The polyvalent hydroxyl compound is a trivalent to hexavalent alcohol, including glycerine (i.e., glycerol), ethylene glycol, and sorbitol [col 9, lines 1-5]. As such, Tsujimura teaches that glycerine, sorbitol, and ethylene glycol are suitable polyhydric alcohol vulcanization acceleration aids for epichlorohydrin-based vulcanization (rubber) compositions. 
Otaka and Tsujimura are both directed toward epichlorohydrin-based vulcanized rubber compositions that are vulcanized with a triazine-type vulcanization agent, said rubber compositions suitable for forming hoses.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified the rubber composition of Otaka by utilizing ethylene glycol as the polyhydric alcohol component, as taught by Tsujimura, as it would have been recognized within the art to be a suitable equivalent vulcanization acceleration aid for both sorbitol and glycerol in epichlorohydrin-based rubber compositions (see MPEP 2144.06(II)). Additionally or alternatively, it would have been obvious to have utilized ethylene glycol as the polyhydric alcohol component, as ethylene glycol would have been recognized within the art as a suitable vulcanization acceleration aid for epichlorohydrin-based vulcanized rubber compositions, i.e., suitable for the intended purpose of adjusting the vulcanization rate of triazine-vulcanized, epichlorohydrin-based rubber compositions (see MPEP 2144.07).
The vulcanized rubber composition of modified Otaka would have comprised all of the features set forth above where ethylene glycol was utilized as the polyhydric alcohol component. In other words, sorbitol or glycerol would have been substituted with ethylene glycol as the polyhydric alcohol component, thereby meeting the limitations of claims 17 and 21.

(2) Response to Argument
On pages 3-5 of the Appeal Brief, Appellant asserts that the Examiner has failed to provide a specific and hypothetical construct of the composition of Otaka that would inherently meet the claimed change ratio, of which is required when establishing inherency in an obviousness rejection; and further asserts that the grounds of rejection fail to make a prima facie case of obviousness to support the finding of inherency and 
However, as set forth in the grounds of rejection, it is noted that Otaka (1) discloses the composition which comprises claimed components (a)-(d); (2) explicitly recites, inter alia, epichlorohydrin homopolymer as suitable for epichlorohydrin polymer (a); 2,4,6-trimercapto-1,3,5-triazine, inter alia, as suitable for crosslinking agent (b); magnesium carbonate, inter alia, as a suitable acid acceptor (c); and pentaerythritol and/or glycerol, inter alia, as suitable for polyhydric alcohol (d) (vulcanization accelerator); and (3) discloses respective amount ranges (parts per 100 parts epichlorohydrin polymer) for components (a)-(d) which overlap and/or encompass ranges for the respective claimed components (a)-(d) (see MPEP 2144.05(I)). In short, Otaka discloses the composition comprising claimed components (a)-(d), explicitly recites suitable species for each of (a)-(d) which are recited in the claims; and discloses amount ranges for each of (a)-(d) which respectively overlap or encompass and thereby render prima facie obvious the respective claimed ranges.
In view of the aforesaid disclosure of Otaka, it is respectfully noted that MPEP 2131.02(II) sets forth that when a species is clearly named (in the prior art), the species claim is anticipated, no matter how many other species are additionally named. Further, MPEP 2112.01(I) recites that where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness or anticipation has been established; and 2112.01(II) recites that products of identical chemical composition cannot have mutually exclusive properties, the properties being inseparable. Last, MPEP 2144.05(I) states that in the case where claimed ranges prima facie case of obviousness exists. 
In view of the foregoing, it is the Examiner’s position that the hypothetical construct which Appellant asserts has not been provided to show that the composition of Otaka would necessarily result in the claimed change ratio, has been provided, and is that the composition as disclosed by Otaka reads on every element recited in claim 1, as set forth above. Specifically, the species which are explicitly named by Otaka read on the claimed species for components (a)-(d); the respective amount ranges for components (a)-(d) render prima facie obvious the claimed ranges; and in view thereof, there would have been a reasonable expectation that the composition of Otaka as set forth in the grounds of rejection would have inherently exhibited the claimed Mooney viscosity change ratio, as supported by the aforecited MPEP sections and case law therein. For these reasons, Appellant’s argument(s) have not been found persuasive.

On page 6 of the Appeal Brief, Appellant asserts “Nor can the Examiner rely on a theory that one of ordinary skill in the art would be able to choose the components and select the amounts to use therein to achieve a change ratio that is within the claimed range, as that would be inconsistent with the doctrine of inherency”; and further, that the legal standard requires certainty, not experimentation, where an invitation to investigate is not an inherent disclosure.
However, it is respectfully noted that the grounds of rejection are not based on said assertions. Rather, as set forth above, the species for claimed components (a)-(d) are explicitly recited by Otaka as suitable for use thereof, and thus, the general 

On pages 6 and 7 of the Appeal Brief, Appellant asserts that the disclosed examples in Otaka, of which utilize two different crosslinking agents, both of which are outside of the claimed Markush group of species, are not representative of the claimed crosslinking composition; and further asserts (as evidenced by the Declaration of Toshiyuki Funayama filed 19 October 2020) that Example 11 of Otaka, of which does utilize a triazine-type crosslinking agent (albeit one of the aforesaid two which are outside of the claimed Markush group of species), exhibits a change ratio in Mooney viscosity of 138%, which further supports the assertion that the Examiner’s rejection is based on speculation and thus improper for establishing inherency.
However, it is respectfully noted that the grounds of rejection do not rely upon the examples disclosed by Otaka, but rather, are based on the overall (i.e., general) disclosure of Otaka. It is noted that MPEP 2123(I) sets forth that the use of patents is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. relevant for all that it contains, including the explicit teaching that the crosslinking agent (b) may be 2,4,6-trimercapto-1,3,5-triazine.
Additionally, with respect to the Declaration of Toshiyuki Funayama, it is noted that the evidence provided which shows that Example 11 of Otaka exhibits a change ratio outside of the claimed range has been previously considered and found non-persuasive (see paragraphs 26 and 27 of the Final Office Action mailed 09 February 2021), as the grounds of rejection including the finding of inherency are not based on Example 11 nor the crosslinking agent utilized therefor, but rather are based on the general disclosure of Otaka which explicitly teaches 2,4,6-trimercapto-1,3,5-triazine as a suitable crosslinking agent (b). Therefore, the composition of Otaka set forth by the Examiner in the grounds of rejection constitutes prior art which is closer to the claimed invention for comparison than that of Example 11, where MPEP 716.02(e) sets forth that an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective in rebutting the prima facie case of obviousness. For these reasons, Appellant’s arguments are not found persuasive.

Last, on page 7 of the Appeal Brief, Appellant asserts that the Examiner cannot rely on the broad disclosure of Otaka to cherry-pick the teaching and hypothetically create a composition that meets the claimed change ratio by relying on Appellant’s 
However, Appellant has not identified what, if any portion of Appellant’s specification has been gleaned upon which was utilized in forming the obviousness rejection. MPEP 2145(X)(A) states that any judgement of obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from Appellant’s disclosure, such a reconstruction is proper. As set forth above, Otaka discloses the presence of components (a)-(d) in the crosslinking composition, and further, explicitly recites species for each of (a)-(d) which read on the claimed species and teaches amount ranges thereof which render prima facie obvious the respective claimed ranges, all in the absence of any teaching or suggestion gleaned from Appellant’s specification. For this reason, Appellant’s argument is not found persuasive. 

For at least the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782                                                                                                                                                                                                        


/AARON AUSTIN/Supervisory Patent Examiner, Art Unit 1782        

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                        



(3) Requirement to pay appeal forwarding fee
In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.